Citation Nr: 1620913	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-39 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety disorder not otherwise specified (NOS), depressive disorder NOS, and alcohol and substance abuse. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1991, which included service in in the Southwest Asia theater of operations during the Persian Gulf War.  He also had 4 months of prior active duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Montgomery, Alabama RO currently has jurisdiction over this appeal. 

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in January 2012 and during a hearing before the undersigned Veterans Law Judge at the RO in February 2015.  A transcript of each hearing is of record.  In April 2015, the Board remanded the above issues for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, remand is again necessary to ensure that the Veteran is afforded every possible consideration and that there is a complete record upon which to decide the claim.

As to claim of service connection for a respiratory disability, the Veteran was provided post-remand VA examinations in May 2015.  However, the Board does not find these examinations adequate because the examiners did not provide opinions needed to adjudicate the claim under 38 C.F.R. § 3.317.  Therefore, the Board finds that a remand is required to obtain these needed medical opinions needed to adjudicate the claim under 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to claim of service connection for an acquired psychiatric disability other than PTSD, the Veteran was afforded a post-remand VA examination in May 2015.  Despite associating with the claims file this additional pertinent evidence, the AOJ did not thereafter readjudicate this claim in a Supplemental Statement of the Case (SSOC).  Therefore, the Board finds that a remand to provide the Veteran with a SSOC is required.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

As to both the issues on appeal, the Board's April 2015 remand directed the AOJ to obtain and associate with the claims file the Veteran's post-October 2012 VA treatment records.  However, the post-remand record does not reveal that the AOJ undertook this development.  Therefore, the Board finds that another remand is required to obtain and associate with the claims file these records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance); Bell v. Derwinski, 2 Vet. App. 611 (1992); 


Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all VA treatment records dates since October 2012.

2.  After undertaking the above development to the extent possible, obtain another medical opinion as to the etiology of the Veteran's claimed respiratory disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  After a review of the record on appeal the examiner is asked to address each of the following questions:

(a)  Provide a diagnosis for all respiratory disorders present since January 2007.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(b) For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset directly during one of her periods of active duty or is otherwise related to any event or injury during active duty?

(c) If the Veteran's diagnoses include bronchiectasis, is it at least as likely as not that it manifested itself to a compensable degree in either first active duty year?

(d) If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include her service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Then readjudicate the appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a SSOC that includes citation to all evidence added to the claims file since the July 2014 SSOC as to the claim of service connection for an acquired psychiatric disability other than PTSD and since the July 2015 SSOC as to the claim of service connection for a respiratory disability, which includes consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

